Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/18/2022 has been entered.

Response to Amendment/Arguments
	Upon consideration of the amended claims, the previous rejection under 35 U.S.C. 112(a) is hereby withdrawn. 
Applicant’s arguments, see pages 5-6 of the Remarks filed 07/18/2022, with respect to Ikeda and Glimpel no longer disclosing or suggesting all of the claimed limitations of the amended Claim 1 have been fully considered and are persuasive.  However, upon further search and consideration, a new ground(s) of rejection is made in view of JP 2003148586 to Ikeda et al., discussed below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Ikeda et al., hereinafter Ikeda (JP 2005074509), in view of Ikeda et al., hereinafter Ikeda2 (JP 2003148586), and Glimpel et al., hereinafter Glimpel (US 2013/0336738). For text citations of Ikeda, refer to the machine translation provided as Non-Patent Literature with the Office action mailed 09/14/2021, and for text citations of Ikeda2, refer to the machine translation provided as Non-Patent Literature with this Office action.
Regarding Claim 1, Ikeda discloses (Figures 1-4) a method for manufacturing a steering shaft of a steering device, the method comprising: a reduced-diameter section forming process ([0026] lines 299-301) in which a second-phase member is formed from a first-phase member being a metal rod (material round bar 1), by forming a reduced-diameter section (component mounting portion 1c) in the first-phase member; and a ball screw groove forming process ([0027] lines 312-313) in which a third-phase member is formed from the second-phase member by forming a ball screw groove (thread groove 7) in the second-phase member, wherein: the reduced-diameter section has a radius (half of diameter C shown in Figure 2) measured from a reference axis (central axis S) which is smaller than a material radius (half of diameter A shown in Figure 2), wherein the reference axis is an axis that is parallel with a longitudinal direction of the first-phase member and extends through a center of the first-phase member at a cross section perpendicular to the longitudinal direction of the first-phase member (clearly seen in Figure 2), and wherein the material radius is a radius of an outer circumference of the first-phase member (diameter A is the diameter of material round bar 1) which is measured from the reference axis; in the reduced-diameter section forming process, the reduced-diameter section is formed in a first region that is a predetermined region including a first end of the first-phase member (see Annotated Figure 4 below), wherein the first-phase member includes the first end and a second end (opposite end of material round bar 1, not shown in figures) in the longitudinal direction of the first-phase member; in the ball screw groove forming process, the ball screw groove is formed in a second region of the second-phase member (see Annotated Figure 4 below) by rolling ([0027] lines 310-311; rolling is indicated by arrows U and V), wherein the second region is a predetermined region outside of the first region in a direction of the reference axis (see Annotated Figure 4 below); and in the ball screw groove forming process, the rolling of the ball screw groove (thread groove 7) is started from a state in which rolling dies (roll dies 2a and 2b) are pressed on the second-phase member such that each of the rolling dies overlaps with both of the first region and the second region (see Annotated Figure 4 below) in the direction of the reference axis (central axis S). Examiner note: in the method disclosed by Ikeda, the material round bar 1 comprising component mounting portion 1c (i.e. the reduced-diameter section) enters between the roll dies 2a/2b in the direction of arrow T, and the ball screw groove forming process starts when rolled portion 1a of the material round bar 1 makes contact with the ridges 3a and 3b of the roll dies ([0029] lines 335-338), at which point the roll dies will be overlapping both the first and second regions, which are indicated in Annotated Figure 4 below. 

    PNG
    media_image1.png
    378
    662
    media_image1.png
    Greyscale

Ikeda Annotated Figure 4
Ikeda further discloses (Figure 4) that the second-phase member includes a third region between the first region and the second region (see Annotated Figure 4 above) in the direction of the reference axis (central axis S); the third region is a taper portion continually increasing in radius measured from the reference axis, as followed in a direction from the first region to the second region (see Annotated Figure 4 above); and the third-phase member includes an incomplete screw portion between the first region and the second region (see Annotated Figure 4 above) in the direction of the reference axis (central axis S). 
Ikeda does not disclose that the incomplete screw portion is in the taper portion of the third region; the incomplete screw portion of Ikeda is formed on the larger-diameter section of the second-phase member when it comes into initial contact with the rolling dies. Ikeda2 teaches (Figures 2a and 4) a method for manufacturing a steering shaft of a steering device (page 4 lines 17-18), the method comprising a ball screw groove forming process in which a ball screw groove (screw groove 1a) is formed in a member (material 1) by rolling with rolling dies (roll dies 2 and 3), the member including a taper portion (chamfer portion 6a) continually increasing in radius (chamfer portion 6a has a continually increasing radius along its width T, as is clearly seen in Figure 2a), the taper portion including an incomplete screw portion (incomplete threaded portion 1c). The advantage of having the incomplete screw portion begin on the taper portion of the shaft is that it reduces the initial sharp plastic working stress at the beginning of the rolling process and thus increases the precision of the rolling (page 3 lines 42-44, 47-50). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Ikeda such that the incomplete screw portion is in the taper portion of the third region, as taught by Ikeda2, in order to improve rolling accuracy by decreasing the initial sharp plastic working stress at the beginning of the ball screw groove forming process.
Ikeda further does not disclose that the reduced-diameter section includes a parallel face. Glimpel teaches (Figure 9) a method for manufacturing a shaft (threading tool 3) having a grooved portion (thread generating regions 32 and 34) and a non-grooved portion (shank 5) separated by a middle region (non-grooved section of front portion 8), in which the non-grooved portion includes a parallel face (flat faces of polygon 7) positioned apart from the middle region in the direction of the reference axis (central axis of threading tool 3) and formed to extend parallel with the reference axis. This parallel face serves as a clamping region for clamping the tool with a chuck or clamping jaw in order for it to be driven to rotate during use ([0115] lines 5-10). Since the second phase member in the method disclosed by Ikeda is driven to rotate during the ball screw groove forming process (see arrow W in Figures 3 and 4), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Ikeda such that the reduced-diameter section includes a parallel face positioned apart from the third region in the direction of the reference axis and formed to extend parallel with the reference axis, as taught by Glimpel, in order to better facilitate the rotation during the ball screw groove forming process by providing a clamping region for a chuck or clamping jaw to securely clamp the reduced-diameter section while driving it to rotate.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Ikeda in view of Ikeda2 and Glimpel as applied to Claim 1 above, and further in view of Onodera et al., hereinafter Onodera (US 5,904,224).
Regarding Claim 3, Ikeda is silent to the details of the steering device comprising the steering shaft. Onodera teaches (Figures 1 and 2) a steering shaft (rack-shaft 2) of a steering device (column 1 line 5), wherein the steering device includes a steering shaft housing (housings A and B); the steering shaft housing includes a body (column 8 lines 38-39; the hollow member made of cast iron or aluminum is the body) and a steering shaft supporter (nut section 19; column 8 line 45); the body has a tubular shape and is structured to contain the steering shaft (housing A has an overall tubular shape and contains rack-shaft 2 as shown in the figures); and the steering shaft supporter is formed in an inner periphery of the body (clearly shown in Figure 2), and is structured to contact with the ball screw groove (screw section 30 on outer peripheral wall of rack-shaft 2) so as to regulate displacement of the steering shaft in a warp direction of the steering shaft (column 8 lines 45-48; displacement of rack-shaft 2 is also shown by the arrows in Figures 5 and 6). As this configuration of a steering device is known in the art to be used with a steering shaft, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method for manufacturing a steering shaft of a steering device disclosed by Ikeda and modified by Ikeda2 and Glimpel such that the steering device includes a steering shaft housing including a body and a steering shaft supporter, the body having a tubular shape and structured to contain the steering shaft, and the steering shaft supporter being formed in an inner periphery of the body and structured to contact with the ball screw groove so as to regulate displacement of the steering shaft in a warp direction of the steering shaft, as is taught by Onodera.

Allowable Subject Matter
Claims 6-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  
Regarding Claim 6, prior art fails to teach, alone or in combination a method for manufacturing a steering shaft of a steering device, the method comprising a ball screw groove forming process and an internal screw forming process in which an internal screw is formed to open at the first end, wherein the internal screw forming process is implemented after the ball screw groove forming process. Examiner has found that in the prior art, an internal screw having the claimed structure is known as a common feature in the art of steering shafts, but the forming process thereof is not disclosed (see Onodera or US 2017/0113718 to Ohashi et al.), and thus the order of manufacturing steps (i.e. the ball screw groove forming process and the internal screw forming process) is not taught.
Claim 7 would be allowable by virtue of its dependence upon Claim 6. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA A GUTHRIE whose telephone number is (571)270-5042. The examiner can normally be reached M-F, 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on (571) 272-4524. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TERESA A GUTHRIE/Examiner, Art Unit 3725                    

/SHELLEY M SELF/Supervisory Patent Examiner, Art Unit 3725